Citation Nr: 1817006	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-12 996	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia
 
 
THE ISSUES
 
1. What initial evaluation is warranted for posttraumatic stress disorder from March 31, 2009?
 
2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESSES AT HEARING ON APPEAL
 
The Veteran and his wife
 
 
ATTORNEY FOR THE BOARD
 
Paul J. Bametzreider, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1984 to June 1992. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified in October 2015 before the undersigned. A transcript of the hearing is associated with the claims file. 
 
In January 2016 the Board remanded the issues for evidentiary development. The case has now been returned to the Board for further appellate action. 
 
The issues of entitlement to increased ratings for posttraumatic stress disorder from March 31, 2009 to January 25, 2015, and since May 1, 2015; and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDING OF FACT
 
The Veteran was in a residential treatment program at a VA Medical Center from January 26, 2015 to April 2, 2015 for posttraumatic stress disorder.
 
 

CONCLUSION OF LAW
 
The criteria for entitlement to a temporary total rating from January 26, 2015 to April 2, 2015, due to residential treatment for posttraumatic stress disorder were met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.29 (2017).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
The Veteran was admitted to the Lake City VA domiciliary facility on January 26, 2015 for residential treatment of psychiatric disorders, to include posttraumatic stress disorder, a psychosis, and a nonservice connected cocaine use disorder. He was discharged April 2, 2015.

Under 38 C.F.R. § 38 C.F.R. § 4.29, a veteran may be entitled to a temporary total evaluation when the Veteran is hospitalized in excess of 21 days for a service-connected disability. In the present case, the Veteran was part of a residential program, and participated in daily treatment for his service-connected posttraumatic stress disorder. While the appellant was also treated for other disorders, the discharge record specifically states that the Veteran was treated for posttraumatic stress disorder.  Hence, the Board finds that this term of care qualifies for a temporary total evaluation under 38 C.F.R. § 4.29 from January 26, 2015 to April 2, 2015.

The Board notes that the Veteran was declared incompetent for VA compensation purposes effective July 5, 2012.  Hence, it is vital that any disbursement of compensation be made pursuant to the laws and regulations governing incompetent veterans.  See generally, 38 C.F.R. § 3.850 et seq. (2017).
 
 

ORDER
 
Entitlement to a 100 percent rating for posttraumatic stress disorder from January 26, 2015 to April 2, 2015 is granted subject to the controlling regulations governing the payment of monetary awards.


REMAND
 
Posttraumatic stress disorder prior to January 26, 2015 and since May 1, 2015
 
In January 2016, the Board remanded the issues on appeal with directions to obtain a new VA examination to address the nature and severity of the Veteran's posttraumatic stress disorder. In February 2016, a VA examination was conducted, but the examiner declined to address the severity of the Veteran's posttraumatic stress disorder.  Pertinently, the examiner opined that that the Veteran did not have a diagnosed posttraumatic stress disorder on the basis that the record did not corroborate his reported stressor.  
 
By awarding entitlement to service connection for posttraumatic stress disorder, VA conceded the existence of a stressor event sufficient to support a diagnosis of posttraumatic stress disorder. That decision is final, and it will not be disturbed. 38 U.S.C. § 7105 (2017).  Parenthetically, however, the Board notes that the March 2010 rating decision which granted entitlement to service connection for posttraumatic stress disorder did so based on a finding by the United States Army and Joint Services Records Research Center confirming that the appellant's unit was in the area of a SCUD missile attack in February 1991.  

The issue currently before the Board is the severity of the posttraumatic stress disorder symptoms. As the February 2016 VA examination is not adequate to inform the Board's judgment as to this issue, remand is required to obtain a new examination. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
 
A December 2017 Social Security Administration inquiry indicated that the Veteran was denied Social Security disability benefits. There is no indication medical records used in any such decision were requested. As they are potentially relevant to the appeal issues they must be requested. See Golz v. Shinseki¸ 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).
 
Finally, in July 2016 the Veteran authorized VA to obtain medical records relating to psychiatric treatment provided by the Eastside Psychiatric Hospital from December 7, 2011 to December 13, 2011. In September 2016, VA received a receipt noting treatment from December 8, 2011 through December 13, 2011, but no medical records relating to that treatment were received. On remand VA must make another attempt to secure any medical records associated with that period of treatment. 

Individual unemployability
 
The development ordered below is likely to bear directly on the issue of entitlement to a total disability evaluation based on individual unemployability. This issue is therefore remanded, to be addressed after the following development has been completed. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
 
Accordingly, the case is REMANDED for the following action:
 
1. The RO is directed to request records from the Social Security Administration pertaining to any award or denial of disability benefits. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain these Federal records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.
 
2. Obtain all outstanding, pertinent VA treatment records, including records from the Gainesville VA Medical Center, Tallahassee Memorial Hospital, and Tallahassee Outpatient Clinic dating since December 2017. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.
 
3. Request any psychiatric treatment records from the Eastside Psychiatric Hospital, 2634 Capital Circle NE, Tallahassee, Florida 32308-414, relating to the period of care from December 7 to 13, 2011.
 
4. After all available records have been associated with the appellant's VBMS file, schedule the Veteran for a VA examination with an appropriate mental health professional to address the current nature and severity of his posttraumatic stress disorder. The Veteran's VBMS and Virtual VA files must be made available to the examiner for review of the case. A notation to the effect that this record review took place must be included in the report of the examiner.
 
The examiner should assess the current severity of the Veteran's posttraumatic stress disorder. All signs and symptoms of psychiatric disability should be reported in detail. The examiner must describe the impact of the Veteran's posttraumatic stress disorder on his occupational and social functioning, and discuss the impact it has on his activities of daily living, including his ability to obtain and maintain employment, and its overall functional impact.
 
The examiner must further specifically address the following questions:
 
a) Is it at least as likely as not (50 percent probability or greater) that any diagnosed substance abuse disorder is due to or aggravated by posttraumatic stress disorder?
 
b) Is it possible to distinguish the symptoms of posttraumatic stress disorder from any other diagnosed psychiatric disorder? If so, the examiner must specifically distinguish which psychiatric symptoms are attributable to posttraumatic stress disorder as opposed to any other diagnosed psychiatric disorder.  If it is not possible to distinguish the pathology due to posttraumatic stress disorder from all other psychiatric disorders the examiner must explain why this is not possible. The examiner is advised while the diagnosis of posttraumatic stress disorder must be conceded; the examiner is not precluded from finding that posttraumatic stress disorder is in remission.
 
A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
5. The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failing to report for any VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.
 
6. The AOJ must then review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.
 
7. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


